Citation Nr: 1131593	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  99-16 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied entitlement to service connection for posttraumatic stress disorder.

A local hearing was held at the RO in August 1999.  A Board hearing was held in March 2005.  Transcripts of these hearings are contained in the record.

In March 2007, the Veteran was advised that the Veterans Law Judge who conducted his March 2005 hearing was no longer employed by the Board.  The Veteran was offered the opportunity for an additional hearing, but declined.

The claim has been remanded by the Board on three occasions for additional development: April 2005, May 2007 and March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed entitlement to service connection for posttraumatic stress disorder in February 1997.  He alleges that he has posttraumatic stress disorder due to a stressful personal assault in service.  

In this regard, the appellant asserts that in 1978 he and a fellow Hispanic serviceman were hitchhiking to base when they were picked up and given a ride in the back of a pick-up truck occupied by three caucasian servicemen.  Notably, however, instead of driving the Veteran and his friend to base the truck driver purportedly drove away from the base.  The Veteran states that he then became afraid he was going to be in trouble for being on a period of unauthorized absence.  Accordingly, he broke the glass window separating the truck bed form the cabin to get the attention of the driver.  When the truck stopped the Veteran jumped out of the bed of the truck and punched the driver in the temple through the open driver's side window, immediately knocking the driver unconscious.  The other two caucasian servicemen exited the truck.  One caucasian serviceman chased with or grappled with the Veteran's friend.  The other caucasian serviceman, who was purportedly "big," allegedly charged at the Veteran.  There is some variance as to how the Veteran came to have a glass beer pitcher in his hand (whether he picked it up out of the cab of the truck or his friend did), but at some point the Veteran struck the "big" caucasian serviceman in the face and neck with the glass pitcher, and injured his right fifth finger at the same time.  He reports the "big" caucasian serviceman was then bleeding and unconscious on the street.  Passing cars called for an ambulance.  There are conflicting reports from the Veteran whether or not the military police were also present.  The appellant has stated, however, that he and the bleeding serviceman were transported to the hospital together during which time the bleeding serviceman purportedly continuously threatened to kill the Veteran.  The claimant additionally states that the caucasian men used racially derogatory abusive language toward him and his friend once the fight broke out.

Where a posttraumatic stress disorder claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999).

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).  This notice was supplied in June 2007.

For VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  See 38 C.F.R. § 3.304(f).  Also, although the Veteran applied for service connection for PTSD, he can be service connected for any mental disability that may reasonably be encompassed by his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

An attempt to verify the Veteran's described stressor resulted in the RO issuing a formal finding of a lack of evidence to verify the stressor.  The Veteran's personnel records do not contain any information regarding any disciplinary measures.  The Veteran testified in May 2005 that no charges were filed against him or the three caucasian servicemen.  

In reviewing the service treatment records available, the Board notes that the Veteran indicated on his April 1976 entrance examination that he had a history of trouble sleeping.  On his April 1979 discharge examination he did not report any psychiatric symptoms.  Available records show that his right fifth finger was twice treated in service.  In May 1977, he suffered a right hand laceration.  There is no legible detail regarding how he lacerated his right hand.  

In December 1978, he complained of right hand pain from when he hit his hand into someone's head the day before.  He was assessed with a sprained hand and was provided a sling and an Ace wrap.  There is no indication he received stitches or that there was a cut to his right hand.

Statements from the Veteran's sister and mother note that the appellant was "always sensitive and emotional."  He reportedly did not have any problems with white males prior to service.  Indeed, it is asserted that he had even lived with white families.  Postservice, however, the appellant reportedly had difficulties with caucasian men in power (bosses, police officers, etc.).  The Veteran's sister and mother relate that he described the incident in service as being "cornered, beaten and continuously cursed at for being 'blacks.'"

The Veteran's first psychiatric treatment of record occurred in December 1990 when he was hospitalized for cocaine dependence and opoid abuse.  As he was psychiatrically hospitalized in the VA system a mandatory questionnaire regarding his military history was obtained.  He singularly noted he had a history of sports injuries.  He did not mention an altercation in service.

In September 1997, a VA psychiatrist diagnosed the Veteran with nonpsychotic major depression.  He reported, at that time, he had increased nightmares over an incident in service where he was in a barroom brawl.  

During his October 1997 VA PTSD examination the Veteran reported his incident with being assaulted following hitchhiking to base; however, he related that he and his friend were severely beaten by the three caucasian servicemen.  He reported developing sleep troubles following the incident.  He was diagnosed with a major depressive syndrome with posttraumatic stress disorder characteristics.  The appellant did not meet the full diagnostic criteria for posttraumatic stress disorder.

Private psychiatrist M.A.O., in November 1997, provided a statement linking the appellant's symptoms of anxiety and depression, and the threat of attack he felt by the three caucasian servicemen.

In July 1999, a VA physician provided a statement that the Veteran was diagnosed with chronic PTSD as a result of a violent racial attack he suffered while on active duty in 1978.  He described the attack as being "severely beaten by a group of men who also attempted to run him over with a pick-up truck."

The Veteran's former spouse supplied a statement in support of his claim.  She reported that his personality changed and he became depressed and distant after the incident.  She described the incident of the Veteran hitting the truck window to get the truck to stop, the truck stopping, and the appellant pulling the driver out of the truck where they began fighting.  The other two men in the truck then got out of the truck and all three fought the Veteran.  She states she did not witness the event, but did pick the Veteran up from the hospital where his finger was broken and his arm was in a sling.

In November 1999, the Veteran was hospitalized at St. Luke's due to increased homicidal thoughts.  He had severely injured a man who owed him money.  He reported sniffing three to four bags of heroin a day prior to admission, and having increased depressive symptoms.  He reported being attacked and badly beaten in the late 1970s in service.  He was assessed with a mood disorder secondary to substance abuse and rule out PTSD.  During this hospitalization he underwent a psychiatric consultation.  He reported being depressed for the prior two years.  

While providing an extensive social and work history, the Veteran noted that he had been diagnosed with the human immunodeficiency virus three years prior, and that he had been diagnosed with posttraumatic stress disorder due to an in-service incident.  When providing his social history he related his father was physically abusive and hit the Veteran with a belt frequently.  He also alleged that he and his twin sister were both repeatedly raped by their uncle between the ages of 9 and 10.  He stated he had rage his entire adult life.  He also stated that he first began using heroin at 16-years old.  He was assessed with major depression versus induced mood disorder.

On a drug use sheet, the Veteran indicated he used $50 worth of heroin daily in 1974 for eight months.  He also first began smoking marijuana at age 15 and drinking alcohol at age 14.  In a drug history provided to a different physician during his hospitalization he reported using heroin daily since age 16, with increased use to four to five bags a day in the prior three to four months.

In May 2001, during a VA psychiatric intake evaluation questionnaire he reported "+51 times" combat patrols or dangerous duty, and other combat-related incidents.  When questioned about these responses when his service dates did not indicate combat service, the Veteran stated he was not in combat but that he was stationed in North Carolina.  The appellant alleged that serving in North Carolina required serving in a very racist environment, and that he had fought and stabbed someone who had to get 80-90 stitches.  Also during this initial treatment he reported experimenting with heroin as a teenager.

By December 2001, the Veteran reported using intravenous heroin four times a day.

A March 2005 statement from a fellow serviceman noted that the Veteran had a change in personality during service as a "result of his life-threatening attack that was racially motivated."

There are statements from a private physician R.C-L, from Jacobi Medical Center regarding ongoing treatment for PTSD; however, treatment records are not currently contained in the claims file.

During a March 2006 VA examination the Veteran indicated that he did not reenlist because his wife was pregnant, so he chose to leave the service.  He testified in May 2005 that he had no disciplinary problems during service because he wanted to be discharged honorably.  He was noted to meet the minimum criteria for PTSD secondary to his in-service incident, but the examiner diagnosed major depression and noted that the symptoms overlapped.  The examiner did not opine as to whether the Veteran's depression was related to service.

In the March 2010 remand, the Board directed the RO to schedule the Veteran for a psychiatric examination.  The examiner was asked to:
 
[r]eview the record and provide an opinion as to whether there is any corroborating evidence of behavior changes in service that occurred after the alleged 1978 incident that would support finding that the claimed in-service stressor actually occurred.

In February 2011, the Veteran was afforded a VA psychiatric examination and the examiner noted that he reviewed the prior VA examination and requested additional information from the Veteran regarding his stressful incident.  The examiner did not appear to review the claims file and prior VA and non-VA treatment records.  The Veteran reported abusing alcohol after the 1978 incident, performing poorly at work, and physically assaulting his wife (leading to a divorce).  He also reported panic attacks following the incident.  He stated he wanted to leave service following the incident, and left after he completed his enlistment term.  The examiner noted that Veteran had previously been diagnosed with PTSD and that the appellant endorsed increased symptoms due to posttraumatic stress disorder.  Based upon the Veteran's assertion that he "began abusing alcohol, was depressed and his marriage deteriorated..[and] he began to have panic attacks" there is corroborating evidence of behavior changes in service that would support that the claimed in-service stressor occurred.  The examiner then provided a positive nexus opinion between the Veterans's PTSD and his related in-service stressor.

The Board finds that the February 2011 VA examination was inadequate.  It is clear that the examiner did not review the claims file as requested in the Board's March 2010 remand.  For example, the February 2011 examiner, as well as other examiners, did not note or more importantly discuss the relevance of the Veteran's history of childhood abuse.  The examiner did not note the Veteran's very long preservice history of substance abuse.  Also, while the Veteran has repeatedly related to the VA that he knocked out the driver before he could exit the truck and knocked out the aggressive "big" serviceman with a blow to the head which required 80-90 stitches, it appears he had described the attack to medical care providers as though he, the claimant, was the victim rather than the claimant being the victimizer.  

The Veteran has also prevaricated as to whether he was frightened at what the three servicemen might do to him after they drove past the base, and his fear of being in trouble for being away on a term of unauthorized absence (more often described) as the reason for his decision to break the truck window.  

On remand, the Veteran should be scheduled for an additional VA psychiatric examination, to include a determination as to whether the Veteran may have suffered from a psychiatric disorder prior to service, that may have been aggravated by service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)  Additionally, the Veteran should be requested to provide releases for private treatment records for the physicians who provided letters in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers that treated him for an acquired psychiatric disorder since 1997, in particular treatment from Dr. R. C-L (Jacobi Medical Center), Beth Israel, Dr. J.S.F., and Dr. M.A.O. (Montefiore Medical Center).  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the etiology of any an acquired psychiatric disorder.  All indicated tests and studies are to be performed.  A comprehensive social, educational, legal and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to and reviewed by the examining psychiatrist.  

The psychiatrist is to review the entire record and opine whether there is any corroborating evidence of behavior changes in service that occurred after the alleged 1978 incident that would support finding that the claimed in-service stressor actually occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The psychiatrist must opine whether it is more likely than not, is there greater than a 50/50 probability, that the Veteran suffered from a psychiatric disorder prior to service.  If so, is it at least as likely as not, i.e., is there a 50/50 probability, that a psychiatric disorder was aggravated beyond the natural progression of the disease by service to include due to his purported in-service stressor.  A complete fully explanatory rationale must be provided for all opinions expressed.

If and only if, the stressor is verified or the psychiatrist concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed stressor, he or she should provide an opinion as to whether it is at least as likely as not (i.e., is there a 50/50 chance), that the Veteran currently has posttraumatic stress disorder as a result of such stressor.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


